IN THE COURT OF APPEALS OF IOWA

                                  No. 19-1674
                            Filed November 4, 2020


CURTIS N. DANIELS and INDIAN CREEK CORPORATION,
     Plaintiffs-Appellants,

vs.

JOHN HOLTZ, personally and JOHN HOLTZ, d/b/a WSH PROPERTIES, LLC,
HUNTERS RETREAT, LLC and NAVAJO ASSOCIATES, LLC,
     Defendants-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Lucas County, John D. Lloyd, Judge.



      Curtis Daniels appeals the district court’s grant of the defendants’ motion to

dismiss. REVERSED AND REMANDED.




      Curtis Daniels, Chariton, self-represented appellant.

      John B. Holtz, Phoenix, Arizona, self-represented appellee.




      Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                         2


MULLINS, Judge.

       In 2007, Curtis Daniels filed suit against John Holtz and others seeking to

set aside a sheriff’s sale of real property, “alleging a variety of claims including

conspiracy, fraud, denial of equal treatment, unjust enrichment, intimidation,

slander, and abuse of process.” Daniels v. Holtz, 794 N.W.2d 813, 817 (Iowa

2010). The defendants moved for summary judgment, and “Daniels moved to

amend his petition to add nine causes of action, including deceit and collusion by

the parties and their attorneys.” Id. The motion to amend was denied, and

summary judgment was granted in favor of defendants. Id. The supreme court

remanded for a new trial on the sole issue of “whether Holtz’s actions at the sale

chilled the bidding and unfairly or fraudulently caused another bidder to cease

bidding” and whether the sale should be set aside on that basis. Id. at 825.

       On remand, “[t]he court concluded Holtz’s actions rose ‘to the level of the

irregularity, unfairness, and fraud described in case law’ and were ‘sufficient

reason to conclude the sale must be set aside.’” Daniels v. Holtz, No. 12-1522,

2013 WL 5743640, at *1 (Iowa Ct. App. Oct. 23, 2013). Holtz appealed, and we

affirmed. Id. at *2.

       “After the second appeal became final, Daniels filed a ‘motion for court

imposition of a constructive trust, order for restitution and request for punitive

damages,” alleging:

       This instant action is brought to restore to [him] the [corporation]
       property and property that was owned by [him] personally prior to the
       . . . sheriff’s sale along with all proceeds Holtz deprived [the
       corporation and him] of receiving post the sheriff’s sale and the costs
       incurred by [him] to recover his property.
                                          3

Daniels v. Holtz, No. 14-1290, 2016 WL 1366760, at *1 (Iowa Ct. App. Apr. 6,

2016) (alterations in original), cert. denied 137 S. Ct. 377 (2016). Holtz resisted,

asserting the motion requested the same relief as the 2007 petition, which was

already disposed of. Id. The district court denied Daniels’s motion on res-judicata

grounds, reasoning, “The remedies of constructive trust, unjust enrichment, and

restitution now sought by the plaintiff in his present filings either were brought

before the Court and rejected, or were not brought before the Court in a timely

manner and thus must be rejected.” Id. We affirmed on appeal. Id. at *2. We

reasoned the issues raised in the motion “were raised before” in the first lawsuit

and, although not addressed, “could have been determined.” Id. Specifically,

Daniels had

      urged the district court to amend the [remand] ruling to impose “a
      constructive trust upon Holtz in his post sheriff sale dealings with
      [Indian Creek Corporation (ICC)], to assure that Holtz is not able to
      benefit from his fraud.” Daniels also asserted, “All of Holtz’s activities
      concerning ICC/Daniels following the sheriff’s sale, the ownership
      transfer(s) of ICC, sale of ICC’s personal property, interference with
      Daniels operation of ICC, extending the sheriff’s sale reach to
      Daniels’s residence/homestead, and other activities by Holtz should
      all be assessed for fairness by the court.

      Daniels filed the lawsuit precipitating this appeal in 2019. In his petition, he

again seeks the return of property allegedly in the wrongful possession of Holtz as

a result of the sheriff’s sale being set aside, this time pursuant to Iowa Code

chapter 646 (recovery of real property) and 649 (quieting title). He also seeks

reimbursement for rent of and damages to the real property occurring during the

alleged wrongful possession, as well as damages for conversion of personal

property.
                                         4


       The defendants filed a pre-answer motion to dismiss, forwarding allegations

concerning Daniels’s onslaught of senseless litigation against Holtz, frequent

judicial admonishment against the same, and Daniels’s failure to heed to said

admonishments. The following day, the court entered an order granting the motion

to dismiss “for all the reasons set out in it” and on statute-of-limitations grounds,

which was not raised in the motion to dismiss. Daniels unsuccessfully moved for

reconsideration, and this appeal followed.

       Iowa Rule of Civil Procedure 1.421(1) provides the bases for granting a

motion to dismiss. We interpret the defendants’ motion to request dismissal for

“[f]ailure to state a claim upon which any relief may be granted.” See Iowa R. Civ.

P. 1.421(1)(f). The motion alleged that, in 2018 the district court granted a motion

to dismiss in yet another lawsuit by Daniels against Holtz and others and enjoined

Daniels “from filing any new actions or filings other than a notice of appeal from

this ruling, arising out of or related to the facts or subject matter of this case or

previous litigation between the parties to this action.” According to the motion, the

supreme court dismissed Daniels’s ensuing appeal.1 The implication seems to be

that the injunction thus serves as the law of the case for further litigation between

the parties.

       But the problem with granting a motion to dismiss for failure to state a claim

upon which any relief may granted on that basis is that, in ruling on a motion to



1 The motion also claims a similar admonishment and an attorney disciplinary
board proceeding resulting in a public reprimand of Daniels for asserting a frivolous
claim against Holtz in the last several years, as well as a supreme court order
directing Daniels to submit no additional filings in an appellate case following his
petition for rehearing following the issuance of procedendo.
                                            5

dismiss, courts do not consider factual allegations contained in the motion, McGill

v. Fish, 790 N.W.2d 113, 116 (Iowa 2010), and “facts not alleged cannot be relied

on to aid a motion to dismiss nor may evidence be taken to support it.” Rieff v.

Evans, 630 N.W.2d 278, 284 (Iowa 2001) (quoting Ritz v. Wapello Cnty. Bd. of

Supervisors, 595 N.W.2d 786, 789 (Iowa 1999)). To the extent the district court

may have taken judicial notice—without expressly saying so—of prior different

proceedings as alleged in the motion to dismiss, that was improper without an

agreement of the parties. Troester v. Sisters of Mercy Health Corp., 328 N.W.2d
308, 311 (Iowa 1982).2

       The defendants also argued Daniels’s petition should be dismissed

because various courts “have repeatedly denied [him] the relief requested in his”

petition. To the extent the defendants are again arguing for application of res-

judicata principles, we are not persuaded dismissal would be appropriate on that

basis either. A large part of the underlying support for that argument is also

gleaned from factual allegations outside the petition. While Daniels’s petition

details the history of the litigation, all we know is that, following the setting aside of

the sheriff’s sale, Daniels sought a constructive trust, damages, and enjoining

Holtz from engaging in certain activities, apparently in relation to Holtz’s fraud in

prevailing at the sheriff’s sale. Here, Daniels appears to be seeking return of real

property and quieting of title following Holtz’s alleged failure to turn over the




2 We recognize the allegations in the petition involve the same parties in prior
proceedings concerning many of the same allegations, but the petition was filed in
a new legal action, not in any of the prior cases.
                                           6


property following the setting aside of the sheriff’s sale, which, for all we know

could have occurred after the litigation involving the first two appeals.

         Lastly, the court alternatively granted dismissal on statute-of-limitations-

grounds. But the statute or statutes of limitations were not specifically asserted in

the motion to dismiss. Raising it sua sponte was error. See, e.g., In re Estate of

Terpstra, No. 17-0893, 2018 WL 2246838, at *2 (Iowa Ct. App. May 16, 2018);

Page v. State, No. 14-1842, 2016 WL 719243, at *2 (Iowa Ct. App. Feb. 24, 2016);

Reyna v. State, No. 13-0126, 2014 WL 1234142, at *2 (Iowa Ct. App. Mar. 26,

2014).

         On the record before us, properly limited to the allegations contained in the

petition, we find no valid basis for dismissing the case at this earliest stage of the

proceedings.3 We reverse and remand for further proceedings.

         REVERSED AND REMANDED.




3  For the same reasons set forth above, we deny the appellees’ motion to dismiss
filed in response to the appeal in this case.